Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 5 – 7, 9 – 23, 33 - 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. U.S. 2016/0091378 to Tsai et al. (hereinafter “Tsai”) in view of U.S. Patent Application Publication No. 2015/0101395 A1 to Dehe et al. (hereinafter “Dehe”) in view of JP 2008085507A to Ushiyama, Naoki et al. (hereinafter “Ushiyama”).
Note: machine translated document for Ushiyama is attached to this office action for easier reference.

Regarding Claims 1, 33 and 34, Tsai teaches a reference chamber for a fluid sensor (see paragraphs [0006], [0007], [0033], [0034], [0049], describing the system comprising enclosure that forms a back cavity and a package substrate, and the system as shown at Fig. 1 “can be comprised within a microphone package enclosure comprising a microphone package substrate, a lid that houses the MEMS microphone element, and various other components” as described at paragraph [0034] thus reading on the reference chamber as claimed, see also arrangements at Figs. 1 - 4), comprising:
a housing (see description at paragraphs [0006], [0007], describing the invention comprising a package comprising a MEMS pressure sensor element, see also paragraph [0033], [0034] describing the system comprising an enclosure 112 that forms a back cavity 110 and that the system may comprise a lid that houses the MEMS microphone element, see arrangement at Figs. 1 - 4); 

Even though Tsai at Fig. 4 does not explicitly illustrate the deflectable structure 430 arranged within the housing, Tsai at paragraphs [0033] and [0034] describes that various embodiments of the enclosure can be used that surrounds the sensor system (as described at paragraph [0033]) and/or the system can be comprised within a microphone package enclosure comprising a microphone package substrate, a lid that houses the MEMS microphone element and various other components (as described at paragraph [0034]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiments of Tsai and arrange the deflectable structure 430 within the housing as claimed, since Tsai at paragraphs [0033] and [0034] states that such modification can be used see also paragraph [0114] describing the “several embodiments” which can be combined with one or more of the embodiments disclosed, thus reading on the invention as claimed.  The modification allows for further protection of the components of the 
Tsai as modified above further teaches; 
a control device (see controller 452, Fig. 4, see paragraphs [0052] – [0054]) configured to drive the deflectable structure (see paragraph [0052] describing the controller 452 that can facilitate driving, sensing and other functionality of the system 400 of Fig. 4 see also paragraph [0057] describing the controller 452 that applies an actuation voltage to plate element 440 that creates voltage differential between plate element 440 and the movable pressure sensor element 430 in which the voltage differential causes movement of the sensor element 430) at a first point in time to cause the deflectable structure to move into a defined position (see paragraph [0057] describing for instance an “initial displacement” of the sensor element 430 when a voltage is being applied), and to drive the deflectable structure (430) at a second point in time to cause the deflectable structure to move out of the defined position (see for instance paragraph [0057] describing “resting position”, “normal position,” “equilibrium position” which can refer to the position when external force is not applied), wherein movement of the deflectable structure in the housing is obtained (see paragraph [0057] describing the different positions that are being obtained by the system such as the “initial displacement” and/or “resting”, “normal” and “equilibrium” positions, thus reading on the invention as claimed); and 
an evaluation device (see paragraph [0052] describing the controller 452 that can facilitate driving, sensing and other functionality of the system 400 of Fig. 4) configured to determine a movement characteristic of the movement of the deflectable structure Tsai’s device is capable of determining the ambient pressure (i.e. within the housing), see modifications above).
Insofar as Tsai may be construed as not explicitly stating the evaluation device configured to determine an atmospheric property in the housing, Tsai as modified above does indicate that the pressure of the ambient atmosphere (i.e. the pressure surrounding the pressure sensor element or membrane) is determined based on a parameter associated with movement of the membrane.  Thus, the “ambient atmosphere” of Tsai, depending on the various embodiments used could indicate the pressure within the housing as Tsai describes that a lid may be included in the MEMS system as indicated above.
In addition, Dehe, in the field of photoacoustic gas sensor devices, teaches a housing and an evaluation device configured to determine an atmospheric property in 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the arrangement of Dehe into Tsai, in order to efficiently and accurately determine the atmospheric property in the housing since Dehe’s housing provides a protective cover of the sensitive element.
Tsai in view of Dehe as modified teaches the claimed invention except for a control device configured to drive the deflectable structure at a first point in time to cause the deflectable structure to move into a defined positon in which the deflectable structure mechanically contacts a supporting structure or the electrode as well as an evaluation device configured to determine a movement characteristics of the movement of the deflectable structure as the deflectable structure mechanically contact the supporting structure or the electrode when moving into the defined position or as the deflectable structure stops contacting the supporting structure or the electrode when moving out of the defined position. 
Ushiyama, in the field of acoustic sensors, teaches that it is known to use an acoustic sensor comprising a fixed plate (5) having a spacer (9) that protrudes from the fixed plate (5) and a diaphragm 4 along with a pair of electrodes (7) and (8) opposing each other as described at paragraphs [0023] – [0026] and [0031] and further teaches the deflectable structure (diaphragm 4, Fig. 1, see paragraphs [0024]) mechanically contacts a supporting structure or the electrode (see Fig. 1b and paragraphs [0031] – [0035] illustrating and describing the diaphragm 4 comprising the electrode 8 abutting or contacting the spacer 9 of the fixed plate 5) when a bias voltage is applied in order to realize or determine the vibration characteristics such as the desired resonance frequency and amplitude of the vibrating part as described in particular at paragraph [0033]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the acoustic sensor having the fixed plate with a spacer and the movable diaphragm of Ushiyama into Tsai in view of Dehe in order to secure the gap between the vibrating portion and the fixed plate thus preventing loss in sensitivity of the acoustic sensor (see description at paragraphs [0034] and [0035]).
 
Regarding Claim 2, Tsai as modified above teaches an electrode pair (see movable sensor element 430 and plate element 440 that acts as a stationary electrode to form the capacitive sensor element as described at paragraph [0048]), wherein the deflectable structure (430) has a first electrode of the electrode pair, and wherein a second electrode (440) of the electrode pair is arranged adjacent to the first electrode 
  
Regarding Claim 5, Tsai in view of Dehe in view of Ushiyama as modified above teaches wherein the control device is further configured to drive the deflectable structure, to cause mechanical contact during a bounce movement (see paragraphs [0031] – [0035] of Ushiyama and/or [0053] of Tsai note that a bounce movement of the membrane occurs when the force is released and the membrane “settles” as described at paragraphs [0040] and [0041] of Tsai).  

Regarding Claim 6, Tsai as modified above teaches wherein the movement comprises an oscillation of the deflectable structure into the defined position or an oscillation of the deflectable structure out of the defined position into a rest position (see deflectable structure 430 that is capable of being deformed when a force is applied and which can be returned to the initial position when the force is released and allowed to settle thus comprising oscillation of the membrane when for instance transitioning from an initial position to a resting position, see movement of the sensing element at Figs. 2 and 4, thus reading on the invention as claimed).  

Regarding Claim 7, Tsai as modified above teaches wherein the deflectable structure comprises an electrode that is part of an electrode pair (see plate element 440 and movable membrane 430, Fig. 4), and wherein the control device is configured to apply to the electrode pair at the first point in time a voltage (see for instance a voltage source 534 that applies voltage to plate element 440 as described at paragraph [0063]), and to apply to the electrode pair at the second point in time a voltage that is less than or equal to a release voltage that leads to a release of a first electrode of the electrode pair from a second electrode of the electrode pair (see paragraph [0063] describing de-asserting a voltage from the voltage source 534 so that the voltage is released in order to return the sensor element 430 to a position of rest, thus can be considered as the “release voltage” as claimed).  
Tsai does not explicitly teach the control device configured to apply a voltage that is greater than a snap-in voltage of the electrode pair.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a voltage greater than a snap-in voltage of the electrode pair, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 9, Tsai in view of Dehe in view of Ushiyama as modified above teaches wherein the movement characteristic provides information regarding a change in a movement resistance of a filling medium in the housing, said movement resistance acting on the deflectable structure (see modification of the housing above, note that the Tsai, thus reading on the invention as claimed).   

Regarding Claim 10, Tsai teaches wherein the movement characteristic comprises at least one of a dead time until the deflectable structure moves out of the defined position, an oscillation frequency of the deflectable structure, an oscillation amplitude of the deflectable structure, an oscillation damping of the oscillation of the deflectable structure, a slope of the movement of the deflectable structure, a limiting frequency of the deflectable structure or a resonant frequency of the oscillation of the deflectable structure (see for instance multiple characteristics as described at paragraphs [0059] describing the system which can be represented by a circuit model as shown at Fig. 5 comprising a resistor 518 representing damping of the membrane, a response frequency that can be represented by the formula (1) as described at paragraph [0060] and other time constants described at paragraphs [0063] – [0067]).  

Regarding Claim 11, Tsai in view of Dehe in view of Ushiyama as modified above teaches wherein the atmospheric property relates to at least one from a pressure within the housing (see modification above describing the housing and the pressure being monitored within the housing of Tsai), a composition of a fluid in the housing or a number of fluid molecules in the housing (see paragraphs [0032], [0038] of Dehe describing determining information on the gas to be analyzed which could comprise composition of the filling gas). 

Regarding Claim 12, Tsai as modified above teaches wherein the evaluation device is configured to detect the movement characteristic during a calibration interval (see paragraphs [0064] describing calibration process in which a leakage resistance can be determined which is related to the movement characteristics including the various factors that are dependent on the movement characteristics, thus reading on the invention as claimed, see also paragraph [0069], [0076] – [0078] and Fig. 8 showing a calibration component 850 that is used to calibrate the pressure sensors based on a determined pressure), to store information based on the movement characteristic in a memory as reference value (see paragraph [0078]), and once again to detect the movement characteristic during a checking interval, to compare the detected movement characteristic with the stored information to obtain a comparison result, and to determine the atmospheric property based on the comparison result (see paragraph [0041] describing the capability of correlating/comparing the detected value to a value that is saved (i.e. lookup table) thus reading on the invention as claimed).  

Regarding Claim 13, Tsai as modified above teaches wherein the calibration interval is a first calibration interval, and wherein the evaluation device is configured to detect the movement characteristic during a second calibration interval and to store information based on the movement characteristic of the second calibration interval in the memory as a new reference value (see paragraphs [0041], [0076] – [0078], [0087] describing calibration process and correlating to a value stored, in addition note that the controller can take multiple measurements thus reading on the invention as claimed).  

Regarding Claim 14, Tsai as modified above teaches wherein the evaluation device is configured to output a signal indicating a deviation of the atmospheric property from a reference state taking account of a tolerance range (see paragraph [0072] of Tsai describing “For instance, time component 844 can monitor an output of MEMS pressure sensor 830. When the output reaches a threshold value or when the output becomes constant or substantially constant, time component 844 can determine the membrane has settled”, thus by using the threshold value as described above, it is obvious that a certain tolerance range is also used hence reading on the invention as claimed).  

Regarding Claim 15, Tsai as modified above teaches wherein the evaluation device is configured to indicate a leak in the housing (see paragraphs [0059], [0063] describing a resistor 522 representing a leakage resistance through a leakage path, see also Figs. 4 and 5) or an imminent failure of the reference chamber based on the atmospheric property.   

Regarding Claim 16, Tsai as modified above teaches wherein the control device is configured to wait between the first point in time and the second point in time for a time interval to elapse to enable a rest state of the deflectable structure (see paragraph [0007] describing “the method can comprise holding the membrane at an altered position for a period and releasing the membrane to allow the membrane to come to rest. Time information associated with allowing the membrane to rest can be determined”, see also paragraph [0053] describing the controller that can comprise “circuitry that can determine and/or program values of a voltage source during a 

Regarding Claim 17, Tsai in view of Dehe in view of Ushiyama as modified above teaches wherein the housing (i.e. “microphone package enclosure” described at paragraph [0034] of Tsai and/or housing of Dehe as seen at Figs. 2, 5, 6, 10, see modification above) is formed in a hermetically sealed fashion in a functional operating state (see paragraph [0047] of Dehe), wherein the evaluation device is configured to ascertain an untightness of the housing based on the atmospheric property varying over time (see paragraph [0035] of Tsai). 

Regarding Claim 18, Tsai in view of Dehe in view of Ushiyama as modified above teaches the housing is filled with a reference gas (see paragraph [0022] of Dehe describing a reference gas within the reference gas volume 102, see also modification above) or a low pressure when the housing is in a functional state.  

Regarding Claim 19, Tsai as modified above teaches wherein the deflectable structure (430) is part of a pressure transducer (see paragraph [0046] describing the system 400 as a MEMS sensor system capable of determining an atmospheric pressure).  

Regarding Claim 20, Tsai as modified above teaches wherein the pressure transducer is a microphone (see paragraphs [0025], [0029], [0034] describing the MEMS sensor as comprising a MEMS microphone element).  

Regarding Claim 21, Tsai as modified above teaches wherein the evaluation device is configured to determine the movement characteristic optically or electrically (see paragraphs [0057], [0066] – [0067] describing the movement characteristics of the membrane being electrical).  

Regarding Claim 22, Tsai as modified above teaches wherein the deflectable structure comprises a first electrode of an electrode pair (see 430 and 440 forming the electrode pair).
Tsai does not explicitly teach the first electrode and a second electrode of the electrode pair are closed, and a closed volume is present between the first and second electrode of the electrode pair.  However, Tsai at paragraph [0035] describes that the sensor elements may not comprise vent holes (i.e. may eventually be closed if they do not comprise holes).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a sensor with no holes thus being in a closed state, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 23, Tsai as modified above teaches wherein the deflectable structure is a membrane (see paragraph [0033] describing the sensor element as a membrane/diaphragm).   

Regarding Claim 35, Tsai as modified above teaches a non-transitory computer readable medium with an executable program stored thereon (see paragraphs [0053] – [0057] of Tsai describing a processor with memory that can be programmable), wherein the program instructs a processor to perform the method as claimed in claim 34 (see modifications of claim 1/34 above).   

Claims 24 – 28, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Dehe in view of Tsai in view of Ushiyama.  

Regarding Claim 24, Dehe teaches a fluid sensor (see abstract describing a photoacoustic gas sensor) comprising:
an emitter (see emitter module 120, Fig. 1) configured to emit a thermal radiation (see paragraph [0022] describing the emitter module 120 configured to emit light pulses 122); 
a reference chamber (see a reference gas volume 102, Fig. 1) configured to receive at least one portion of the thermal radiation (see light pulses 122 causing acoustic wave 124 that is being received by the pressure sensitive module 130 within the reference gas volume 102, see paragraphs [0022] and [0036]), 
the reference chamber (reference volume 102) comprising: 

a deflectable structure (see pressure sensitive module 130, Figs. 1, 2, 5, 6, 10), which is arranged movably within the housing (see paragraph [0036] describing the pressure sensitive module 130 comprising a movable membrane and the movable “membrane can be arranged so that the reference gas within the reference gas volume 102 surrounds the membrane during analyzing gas.  In other words, during operation of the photoacoustic gas sensor device 100 a reference gas is located within the reference gas volume 102, which may be present at both sides of the membrane (e.g. the volume at the front side and the back side of the membrane may be connected by venting holes through the membrane), for example”, see also arrangement at Fig. 6 that includes housing 250 that houses the deflectable structure 130).
Even though Dehe teaches movement of the membrane caused by an acoustic wave which is in turn caused by the light pulses 122 as described at paragraph [0036], Dehe does not explicitly teach a control device configured to drive the deflectable structure at a first point in time to cause the deflectable structure to move into a defined position, and to drive the deflectable structure at a second point in time to cause the deflectable structure to move out of the defined position.
Tsai, in the field of MEMS pressure sensor or microphone systems, teaches a control device (see controller 452, Fig. 4, see paragraphs [0052] – [0054]) configured to drive the deflectable structure (see paragraph [0052] describing the controller 452 that can facilitate driving, sensing and other functionality of the system 400 of Fig. 4 see also paragraph [0057] describing the controller 452 that applies an actuation voltage to plate element 440 that creates voltage differential between plate element 440 and the movable pressure sensor element 430 in which the voltage differential causes movement of the sensor element 430) at a first point in time to cause the deflectable structure to move into a defined position (see paragraph [0057] describing for instance an “initial displacement” of the sensor element 430 when a voltage is being applied), and to drive the deflectable structure (430) at a second point in time to cause the deflectable structure to move out of the defined position (see for instance paragraph [0057] describing “resting position”, “normal position,” “equilibrium position” which can refer to the position when external force is not applied), wherein movement of the deflectable structure in the housing is obtained (see paragraph [0057] describing the different positions that are being obtained by the system such as the “initial displacement” and/or “resting”, “normal” and “equilibrium” positions).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a control device that drives the membrane of Tsai into Dehe in order to accurately determine atmospheric properties of the desired region by accurately determining a time Tsai).
Dehe in view of Tsai as modified above further teaches;
an evaluation device (see paragraph [0052] of Tsai describing the controller 452 that can facilitate driving, sensing and other functionality of the system 400 of Fig. 4) configured to determine a movement characteristic of the movement of the deflectable structure based on the moving into the defined position or based on the moving out of the defined position (see paragraphs [0057], [0059] – [0063], [0066] – [0072] of Tsai describing determining a “time constant” while the membrane is moved in different positions which are used to determine pressure of the system), and to determine an atmospheric property in the housing based on the movement characteristic (see abstract, paragraphs [0063], [0066] of Tsai describing determining time constant of the membrane which can be used to determine the ambient pressure of the system, see also paragraphs [0072] – [0073] and Fig. 8 of Tsai describing the “time component” 844 which determines the time that the voltage is released and can determine when the membrane settles to a resting position and the pressure component 848 which determines atmospheric pressure based on input received from time component 844, thus reading on the invention as claimed as Tsai’s device is capable of determining the ambient pressure (i.e. within the housing), see modifications above); and 
an absorption path (see path between the emitter module comprised in volume 104 and the reference volume 102 as seen at Fig. 1, see also Figs. 2 – 7 of Dehe) Dehe) and the reference chamber (102, see also different paths as seen at Figs. 1, 2, 5, 6, 10 of Dehe); 
wherein the fluid sensor is configured to perform a photoacoustic evaluation of a fluid arranged in the absorption path (see abstract, paragraphs [0022], [0024] of Dehe), the photoacoustic evaluation comprising evaluating the movement of the deflectable structure caused by the thermal radiation (see paragraphs [0024], [0032] of Dehe describing obtaining signal caused by the movable membrane 130 where the signal indicates information on a pressure variation applied to the movable membrane 130).  
Dehe in view of Tsai as modified teaches the claimed invention except for a control device configured to drive the deflectable structure at a first point in time to cause the deflectable structure to move into a defined positon in which the deflectable structure mechanically contacts a supporting structure or the electrode as well as an evaluation device configured to determine a movement characteristics of the movement of the deflectable structure as the deflectable structure mechanically contact the supporting structure or the electrode when moving into the defined position or as the deflectable structure stops contacting the supporting structure or the electrode when moving out of the defined position. 
Ushiyama, in the field of acoustic sensors, teaches that it is known to use an acoustic sensor comprising a fixed plate (5) having a spacer (9) that protrudes from the fixed plate (5) and a diaphragm 4 along with a pair of electrodes (7) and (8) opposing each other as described at paragraphs [0023] – [0026] and [0031] and further teaches the deflectable structure (diaphragm 4, Fig. 1, see paragraphs [0024]) mechanically contacts a supporting structure or the electrode (see Fig. 1b and paragraphs [0031] – 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the acoustic sensor having the fixed plate with a spacer and the movable diaphragm of Ushiyama into Dehe in view of Tsai in order to secure the gap between the vibrating portion and the fixed plate thus preventing loss in sensitivity of the acoustic sensor (see description at paragraphs [0034] and [0035]).

Regarding Claim 25, Dehe in view of Tsai in view of Ushiyama as modified above teaches wherein the evaluation device (240 of Dehe and/or 452 of Tsai) is configured to evaluate the movement of the deflectable structure (movement of the membrane 130 of Dehe and/or movement of the membrane 430 of Tsai is being evaluated by the evaluation units of Dehe and Tsai respectively) that is caused by the thermal radiation (122 of Dehe) in the reference chamber (102 of Dehe) for the photoacoustic evaluation during a measurement interval (see modification above), and to determine a fluid property of the fluid arranged in the absorption path based the evaluation (see paragraphs [0022], [0024] of Dehe).  

Regarding Claim 26, Dehe in view of Tsai in view of Ushiyama as modified above teaches wherein the fluid sensor is configured to drive the emitter (see modification in view of Tsai above that uses drive signal).  
Dehe in view of Tsai do not explicitly teach the fluid sensor configured to drive the emitter with a rectangular signal.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a rectangular signal, since it has been held to be within the general skill of a worker in the art to employ/use a known technique (i.e. use of rectangular signal to drive the emitter) to improve similar devices in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)   

Regarding Claim 27, Dehe in view of Tsai in view of Ushiyama as modified above teaches wherein the deflectable structure comprises a first electrode of an electrode pair (see electrode pair 430 and 440 of Tsai), wherein the fluid sensor is configured to apply to the electrode pair a voltage for the evaluation of the movement of the deflectable structure (evaluation of the movement of the membrane 430 is being evaluated as described at paragraphs [0053], [0057[0067] and [0072] of Tsai, see also modification above) that is generated by the thermal radiation (see thermal radiation 122 of Dehe that causes movement of the membrane 130, see modification above).
Dehe in view of Tsai does not explicitly teach the voltage being less than a snap-in voltage.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a voltage that is less than a snap-in voltage, since it has been held that discovering an optimum value of a result In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 28, Dehe in view of Tsai in view of Ushiyama as modified above teaches wherein the fluid sensor comprises a gas sensor (see photoacoustic gas sensor of Dehe as described in the abstract and paragraph [0022]).  

Regarding Claim 31, Dehe in view of Tsai in view of Ushiyama teaches an apparatus comprising a fluid sensor as claimed in claim 24 (see paragraph [0132] of Dehe describing examples of devices such as cellphone, smartphone, tablet etc. that utilize the photoacoustic gas sensor of Dehe).  

Regarding Claim 32, Dehe in view of Tsai in view of Ushiyama as modified above teaches wherein the apparatus comprises an automobile, a cellular phone or a building (see paragraph [0132] of Dehe describing examples of devices such as cellphone, smartphone, tablet etc. that utilize the photoacoustic gas sensor of Dehe).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form attached which includes the following references:
Swoboda et al. (U.S. No. 2017/0219450 A1) discloses pressure sensors for measuring fluid pressures, calibration methods for fluid pressure sensors comprising flexible membrane.
Frick et al. (U.S. No. 6,295,875 B1) discloses a device and method, implemented as a pressure sensor, that compensates for diaphragm deformation and varying dielectric constants present in a process field environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861